Citation Nr: 0023236	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-06 865A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
21, 1998 Board of Veterans' Appeals (Board) decision 
concerning eligibility for the payment of attorney fees from 
past-due benefits.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1967.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in an April 21, 
1998 Board decision.


FINDINGS OF FACT

1.  The April 1998 Board decision had established eligibility 
for the payment by VA to the appellant's attorney for 
services rendered before VA on the issue of entitlement to an 
increased rating of 100 percent for the service-connected 
post traumatic stress disorder (PTSD).

2.  The appellant has alleged that the attorney should not 
have been paid any fees from his past-due benefits because he 
had not actually performed any services in his behalf.

3.   It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
April 1998 decision were ignored or incorrectly applied.

CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the April 21, 1998 Board decision granting the attorney fees 
from past-due benefits fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the April 21, 1998 Board 
decision, which had established eligibility for the payment 
by VA to his attorney for services rendered before VA on the 
issue of entitlement to an increased rating of 100 percent 
for the service-connected PTSD.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contains CUE.  That determination 
found that the evidence had established eligibility for the 
payment by VA to the attorney for services rendered before VA 
on the issue of entitlement to an increased rating of 100 
percent for the service-connected PTSD.

The moving party has argued that the attorney should not be 
paid any fees from his past-due benefits because he had 
failed to act in his behalf.  He stated that a County 
Veterans Service Officer and not the attorney of record had 
successfully pursued the appellant's claim for an increased 
rating for the service-connected PTSD before the Board.  Such 
an allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the evidence of record indicated that the 
appellant had retained an attorney to represent him in the 
matter of a claim for an increased evaluation for his 
service-connected PTSD in March 1993.  This followed a Board 
decision rendered in November 1992, which had been proceeded 
by a notice of disagreement received in May 1990.  The 
retainer agreement specifically provided the total fee owed 
to the attorney would not exceed 20 percent of any past-due 
benefits; the payment of this fee was wholly contingent on a 
favorable resolution of the claim.  The appellant obtained a 
favorable resolution of his claim.

The finding of the Board in April 1998 that the appellant's 
attorney was eligible for the payment of a fee from the 
appellant's past-due benefits is not an "undebatable" 
error.  The April 1998 decision of the Board was, therefore, 
consistent with and supported by the then applicable law 
concerning the eligibility for direct payment of attorney's 
fees from past-due benefits.  See 38 U.S.C.A. § 5904 (West 
1991 & Supp. 1997); 38 C.F.R. § 20.609 (1997).  Therefore, 
the Board finds that the April 1998 finding of eligibility 
for the payment by VA to the attorney for services rendered 
before VA on the issue of entitlement to an increased rating 
of 100 percent for the service-connected PTSD was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.

Similarly, it is found that the arguments raised by the 
appellant relate to the interpretation and evaluation of the 
evidence.  The appellant has alleged that the Board should 
review the evidence of record and find that the attorney had 
not rendered the services for which the fees were granted.  
However, this argument represents only a difference of 
opinion, a disagreement or individual judgment as to how the 
evidence was weighed and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either in fact or law, in the April 21, 
1998, Board decision by the Board. 

As noted above, a motion of clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Accordingly, the Board finds that inasmuch as 
the appellant has not set forth any bases for findings of 
error or any indication as to why the results of the April 
1998, Board decision would have been different but for the 
alleged errors, the motion for revision of the Board decision 
is denied.  See 38 C.F.R. § 20.1404(b).


ORDER

The motion for revision of the April 21, 1998 Board decision 
on the grounds of CUE is denied.



		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals

 


